

116 S4747 IS: Informing Grand­fam­i­lies Act
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4747IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mr. Casey (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title IV of the Social Security Act to require States to provide information about available benefits and services to kinship caregivers. 1.Short titleThis Act may be cited as the Informing Grand­fam­i­lies Act.2.State notifications to kinship caregivers of child TANF recipients(a)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:(13)State requirements regarding notice and guidance to kinship caregivers(A)In generalA State to which a grant is made under section 403 shall ensure that the State agency provides to any kinship caregiver, including grandparents and other relative caregivers, of a minor child if the child is a recipient of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), written notice that—(i)explains the options of the kinship caregiver under Federal, State, and local law to participate in the care and placement of the child, including the financial ramifications of the options and any options that may be lost by choosing certain benefits;(ii)describes the requirements under section 471(a)(10) to become a foster family home and the additional services and supports that are available for a child placed in such a home;(iii)if the State has elected the option to make guardianship assistance payments under section 471(a)(28), describes how the kinship caregiver may enter into an agreement with the State to receive the payments;(iv)describes policies under the State program funded under this part that may help kinship caregivers and the relative children they care for; and(v)provides direct contact information for kinship navigator programs described in section 427(a)(1) or other agencies and community organizations that provide resources and assistance, such as housing, supplemental nutrition assistance, health care, and child care.(B)Timing of noticeThe notice required under subparagraph (A)— (i)shall be provided to a kinship caregiver of a minor child at the time that the kinship caregiver attends an eligibility interview for assistance (either on the kinship caregiver's own behalf or on behalf of the child) under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))); or(ii)if the kinship caregiver (or the minor child) is already receiving assistance under such a program on the date of enactment of this paragraph, shall be sent to the kinship caregiver as soon as practicable after such date.(C)Provision of guidance to kinship caregiversA State to which a grant is made under section 403 shall ensure that the State agency responsible for administering the State program funded under this part employs a resource employee who is trained to provide guidance to kinship caregivers, including grandparents and other relative caregivers, of a minor child if the child is a recipient of assistance under the program (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), on legal options regarding custody and guardianship of the child, including explaining to the kinship caregiver how each legal option corresponds to the availability of benefits and services, and who serves as a liaison with other agencies and community organizations that provide resources and assistance to kinship caregivers..(b)Inclusion in State planSection 402(a)(1)(B) of such Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:(vi)The document shall provide a detailed explanation of how the State intends to comply with section 408(a)(13)..